DETAILED ACTION
This action is responsive to the following communications: Application filed on 08/04/2021
Claims 14-26 are pending.  Claim 14 is independent.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
Acknowledgment is made of Applicant’s Information Disclosure Statement (IDS) form PTO-1449 filed on 08/04/2021.  This IDS has been considered.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 14-26 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 11128241. Although the claims at issue are not identical, they are not patentably distinct from each other because  as follows:


Claims of instant application 17/394311
Claims of US 11128241
14. (New) A steering apparatus, comprising: 
    a steering shaft operatively coupled to a steering wheel of a vehicle; a motor operatively coupled to the steering shaft, and comprising a plurality of motor phase terminals; 
      a shorting circuit disposed between the motor and a power source of the vehicle; and a processor electrically coupled to the motor and the shorting circuit, and configured to control the motor, wherein the processor is configured to control the shorting circuit to selectively short at least two terminals of the motor phase terminals.
1. A motor control system, comprising:
a motor comprising a plurality of motor phase terminals;
a plurality of electric control units electrically connected to the motor and configured to control the motor, wherein the electric control units configured to output control signals, respectively;
a plurality of power sources, each of the power sources electrically connected to a respective one of the electric control units; and
a shorting circuit connected between the power sources and the motor, the shorting circuit configured to selectively short the motor phase terminals in response to one or more of the control signals of the electric control units.
15. (New) The steering apparatus of claim 14, wherein the processor is configured to control the shorting circuit to short the motor phase terminals for braking of the motor when receiving none of a control signal from the processor.
2. The system of claim 1, wherein the shorting circuit is configured to short the motor phase terminals for braking of the motor when receiving none of the control signals from the electric control units.
16. (New) The steering apparatus of claim 14, wherein the processor is configured to control the shorting circuit not to short the motor phase terminals when receiving a control signal from at least one of the processor.
3. The system of claim 1, wherein the shorting circuit is configured not to short the motor phase terminals when receiving at least one of the control signals from at least one of the electric control units.
17. (New) The steering apparatus of claim 14, wherein the shorting circuit comprises: a plurality of first switches, wherein each of the first switches is connected between the power source and a respective one of the motor phase terminals; and at least one second switch connected between the processor and the first switches, the at least one second switch is configured to cause the first switches to be turned on or off in response to a control signal from the processor.
4. The system of claim 1, wherein the shorting circuit comprises:
a plurality of first switches, wherein each of the first switches is connected between a respective one of the power sources and a respective one of the motor phase terminals; and
at least one second switch connected between the electric control units and the first switches, the at least one second switch is configured to cause the first switches to be turned on or off in response to at least one of the control signals from at least one of the electric control units.
18. (New) The steering apparatus of claim 17, wherein the at least one second switch is configured to cause the first switches to be turned on to short the motor phase terminals when receiving none of the control signal from the processor.
5. The system of claim 4, wherein the at least one second switch is configured to cause the first switches to be turned on to short the motor phase terminals when receiving none of the control signals from the electric control units.
19. (New) The steering apparatus of claim 17, wherein the at least one second switch is configured to cause the first switches to be turned off not to short the motor phase terminals when receiving the control signal from the processor.
6. The system of claim 4, wherein the at least one second switch is configured to cause the first switches to be turned off not to short the motor phase terminals when receiving at least one of the control signals from at least one of the electric control units.
20. (New) The steering apparatus of claim 17, wherein the first and second switches are enhancement metal-oxide-semiconductor field-effect transistors (MOSFETs).
7. The system of claim 4, wherein the first and second switches are enhancement metal-oxide-semiconductor field-effect transistors (MOSFETs).
21. (New) The steering apparatus of claim 17, wherein the first and second switches are N-type enhancement MOSFETs.
8. The system of claim 4, wherein the first and second switches are N-type enhancement MOSFETs.
22. (New) The steering apparatus of claim 14, wherein: the shorting circuit comprises: a plurality of first MOSFETs, each of the first MOSFETs having first, second and third terminals, and at least one second MOSFET having first, second and third terminals; and the first terminal of the at least one second MOSFET is connected to the processor to receive the control signal, the power source is connected to the first terminals of the first MOSFETs and the second terminal of the at least one second MOSFET, and the second terminal of each of the first MOSFETs is connected to one respective of the motor phase terminals.
9. The system of claim 1, wherein:
the shorting circuit comprises: a plurality of first MOSFETs, each of the first MOSFETs having first, second and third terminals, and at least one second MOSFET having first, second and third terminals; and
the first terminal of the at least one second MOSFET is connected to the electric control units to receive the control signals, the power sources are connected to the first terminals of the first MOSFETs and the second terminal of the at least one second MOSFET, and the second terminal of each of the first MOSFETs is connected to one respective of the motor phase terminals.
23. (New) The steering apparatus of claim 22, wherein the first and second MOSFETs are enhancement MOSFETs.
10. The system of claim 9, wherein the first and second MOSFETs are enhancement MOSFETs.
24. (New) The steering apparatus of claim 22, wherein first and second MOSFETs are N-channel enhancement MOSFETs.
11. The system of claim 9, wherein first and second MOSFETs are N-channel enhancement MOSFETs.
25. (New) The steering apparatus of claim 22, wherein the first terminals of the first and second MOSFETs are gate, the second terminals of the first and second MOSFETs are drain, and the third terminals of the first and second MOSFETs are source.
12. The system of claim 9, wherein the first terminals of the first and second MOSFETs are gate, the second terminals of the first and second MOSFETs are drain, and the third terminals of the first and second MOSFETs are source.


26. (New) The steering apparatus of claim 22, wherein the third terminals of the first and second MOSFETs are connected to each other.
13. The system of claim 9, wherein the third terminals of the first and second MOSFETs are connected to each other.





Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD S ISLAM whose telephone number is (571)272-8439. The examiner can normally be reached 9:30am to 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MUHAMMAD S ISLAM/Primary Examiner, Art Unit 2846